Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 1 of 24 Pageid#:
                                  23085
 First monitoring report of Dr. Homer Venters in Scott v. Clark




                       First Report of Dr. Homer Venters in Scott v. Clarke




 Table of Contents
 Introduction                                                     1
 Methodology                                                      2
 Inspection and patient interviews                                4
 Review of medical records and materials                          8
 Review of COVID-19 response                                      13
 Recommendations and compliance monitoring                        15


 Introduction

         The settlement in Scott v. Clark occurred in 2016, stemming from a lawsuit filed in 2012

 regarding substandard health services for women incarcerated in the Fluvanna Correctional

 Center for Women (FCCW), a facility of the Virginia Department of Corrections (VADOC).

 Despite a significant passage of time, it does not appear that compliance metrics have been

 identified for ongoing measurement quarter over quarter or even twice per year. Instead, it

 appears as if multiple areas of care were found deficient, and generally agreed to merit

 addressing, but that these areas of health services have been intermittently subject to both

 internal audits and reports by the compliance monitor. Review of these internal audits and the

 prior compliance monitor’s reports shows that most areas of the settlement have been subject to

 this type of intermittent review, but that there has not yet been an approach that tracks

 compliance of these areas consistently over time.




                                                     1
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 2 of 24 Pageid#:
                                  23086
 First monitoring report of Dr. Homer Venters in Scott v. Clark


         The health service of the facility has undergone significant changes in these years, with a

 new administrative approach to the health service being adopted that includes in-house VADOC

 staff instead of private vendor staff. Reports by the prior compliance monitor have detailed

 intermittent reviews of compliance with various elements of the settlement as well as the internal

 quality assurance work being conducted by FCCW health staff. This represents a substantial and

 important body of work and I will not review here but will cite when helpful going forward.

 More recently, the compliance monitor has reviewed and opined on numerous internal audits

 conducted by the facility due to limitations in visiting the facility and conducting independent

 reviews. Overall, I believe that the tremendous amount of work and review conducted by the

 prior monitor and the FCCW team has created an environment of improved care and

 transparency. In particular, it appears as if the pace and skill of internal auditing has increased in

 the past two years. This is crucial for working with the facility and VADOC to take the next step,

 which is to transition towards ongoing compliance in the individual areas of measurement,

 resulting global compliance as described in the settlement agreement.




 Methodology

 The goal of this initial report is to identify an initial group of compliance metrics that can be

 measured in an ongoing manner, and then build on those metrics over time. I have stressed with

 the facility and both sets of attorneys that this initial report is not a measurement of compliance.

 Over the next six weeks, we will finalize the audit tools that allow us to measure compliance

 starting July 1, 2021. This report is designed to report on the general concerns I have identified

 in my inspection that inform this first set of areas to be measured for compliance. In order to

 develop my opinions in this report, I incorporated multiple sources of information, including the

                                                     2
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 3 of 24 Pageid#:
                                  23087
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 reports of the prior compliance monitor, the settlement agreement and other court filings by

 defendants and plaintiffs as well as other information that I requested from FCCW and VADOC.

 I have had several phone conversations in this time period with plaintiffs and one of their

 experts, as well as defendants and facility leadership. These conversations focused on the prior

 approaches to compliance monitoring, how health services and data are established in FCCW

 and how my review of compliance, inspections and reports can proceed with maximum input and

 transparency.

         Prior to my inspection, I also spoke via video phone with three women detained at FCCW

 to learn about their health issues and care, and have established a PO Box where I can receive

 letters from detained women about their health issues and care. During this time period I

 received 10 letters from detained women about their health concerns. The bulk of my contact

 with health staff and patients in FCCW occurred during my recent and first inspection visit.

 During my inspection, I learned of potentially clinically urgent issues and communicated them

 directly to the facility Medical Director who was been extremely responsive by giving me

 feedback on the concern and the care being provided. I am confident that any subsequent

 reporting will be similarly responded to.

         My focus during the initial visit and in this report is chronic care, and parts of the health

 service that relate to care for chronic diseases. I have also conducted a review of the COVID-19

 response in the facility, although this review was not as exhaustive as other inspections where I

 have been appointed to focus solely on the COVID-19 response.1 This information has been

 utilized to create a list of compliance metrics that will be measured starting July 1st 2021. Over



 1
  Court-appointed expert report re Lompoc Bureau of Prisons COVID-19 Response, available at
 https://lompocrecord.com/venters-report/pdf_df325d91-1e1d-5fc6-b1e4-c6b9c16fd1ed.html.

                                                       3
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 4 of 24 Pageid#:
                                  23088
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 the next six weeks, I will elicit feedback and finalize the audit tools for use in measuring these

 areas of compliance (see Table 1).




 Inspection and patient interviews

         I conducted my initial inspection visit to FCCW on March 16-18 2021. This visit was

 announced and involved three days in the facility. Activities included meeting with facility

 leadership and staff, physically inspecting the facility, speaking with detained people and review

 of medical records.

         My physical inspection of FCCW stared with meeting Warden LeFevers and her senior

 staff as well as Dr. Targonski, and undergoing N95 fit testing and COVID-19 testing. After a

 brief discussion of the plan for the three days, Dr. Targonski and Warden LeFevers escorted me

 through the facility, including general population housing areas, the segregation housing area,

 the medical clinic and the mental health units. I spent the second day inspecting the infirmary

 and conducting more in-depth interviews with detained women, and the third day reviewing

 medical records and speaking with staff. The FCCW leadership were extremely helpful and

 accommodating in facilitating all aspects of my visit.

         The housing areas I inspected included 8a, which was variously described by staff as an

 accommodation, specialty or medical housing area or for vulnerable people. I also inspected 8c,

 the segregation housing area, as well as 2a, described as an inpatient mental health hospital and

 2h, the infirmary. Unit 8d was empty and unit 8b was described as the spot for an eventual

 behavioral modification unit that is part of a Department-wide program to reduce reliance on

 solitary confinement or segregation.


                                                     4
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 5 of 24 Pageid#:
                                  23089
 First monitoring report of Dr. Homer Venters in Scott v. Clark


         During my inspection, I spoke with 12 women, either in their housing areas or in a room

 nearby their housing areas. In introduced myself as the new compliance monitor and

 communicated that speaking with me was voluntary and that each woman could stop speaking

 with me at any time without any consequence or need for explanation. These interviews were

 focused on the health services and care needs of each individual person, and what, if any

 deficiencies or barriers they had encountered in receiving care. I asked questions that focused on

 medications, chronic care and other types of care that people with serious health problems might

 need, and also asked a series of questions about the COVID-19 response.

         The main group of women I spoke with were in 8a, the unit referred to as an

 accommodation or medical unit by staff. This two-tier cell unit was similar to the other housing

 areas in the facility and staff reported that multiple people with disabilities were housed on this

 unit, but that it was not considered an ADA unit. I spoke with eleven women in this unit, four of

 whom had disabilities due to vision, hearing or mobility impairment. No aide or other worker

 was present on the unit and both staff and women I spoke with reported that there had previously

 been an inmate aide or disability aide assigned to this unit. I also spoke to one woman in the

 segregation housing because of self-harm concerns (of whom I asked limited questions) and one

 woman in unit 6c and spoke, a housing area of similar layout to 8a.

         The most common issue reported by the women I spoke with was interruption of

 medications, of which 7 of 11 (64%) reported occurring in the past 3 months. The women

 reporting these concerns were prescribed medications for serious health issues that included

 congestive heart failure, diabetes, vascular disease, bipolar disease, seizure disorder and asthma.

 Several of these women reported interruptions of their medications or difficulty accessing care

 based on their disabilities. For example, women with hearing and vision impairment reported

                                                     5
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 6 of 24 Pageid#:
                                  23090
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 that when the medication cart came to the unit, other residents of the unit would be the ones to

 help them know that medications were being called and make their way to get their medications.

 One woman with serious mental illness reported that her evaluation and care for a physical

 health problem was interrupted for several weeks when she was placed into isolation in unit 2a

 for assessment of a mental health exacerbation.

         Women who reported medication interruptions also reported that these issues would

 become apparent when their medications were not present on the cart that nursing staff came to

 their housing area with, resulting in nursing staff either stating that they would return with

 medications later that day, or simply stating that the medication was not available. None of the

 women I spoke with reported these problems being raised in their chronic care visits unless they

 raised the issues themselves, and none of the women reported that any medication interruptions

 were documented in their chronic care notes or in the pharmacy records they had seen.

         Other issues reported by women I spoke with included having medical staff fail to

 prescribe or renew medication that a specialist had recommended or that were prescribed during

 hospitalization and that refusals for care were often entered into their records without signature

 when they were not actually allowed to go to an appointment. One woman reported that before

 her physical health problem had been correctly diagnosed, it had been characterized as

 potentially occurring as a result of self-harm, that she was never informed or asked about this as

 a potential cause and only saw when she obtained her medical records.

         Women I spoke with reported that when these issues with their medications arose, they

 would raise them directly with staff and also write sick call and grievance notices. Several of the

 women who reported ongoing or unresolved issues with their medications reported over one

 dozen written reports to health staff.

                                                     6
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 7 of 24 Pageid#:
                                  23091
 First monitoring report of Dr. Homer Venters in Scott v. Clark


         Regarding behavioral health services, staff reported that there was no medication assisted

 treatment or general access to methadone or suboxone for women with substance use disorder.

 They stated that another facility did include such a program. I inspected building 2 with the

 Mental Health Director who explained that A unit was the acute or ‘hospital’ side and B was for

 subacute patients. Both sides are comprised of single cells and an open area in the middle of the

 lower tier. The acute side was described as a lock in unit of 21 cells that holds a mixture of

 patients there for observations because of acute suicidal or other mental health crisis concerns

 and others who are there for involuntary commitment. At time I inspected the unit, no people

 were out of their cells and the unit was completely silent. I was told that one psych tech is

 present during the day tour and conducts rounds in this and the adjacent unit and that other

 mental health staff come to this unit and conduct their encounters with patients either at cell side

 or in a nearby interview room. The level of observation for patients with acute self-harm or

 suicidality concerns was presented as either constant or every 15-minute checks and that patients

 on constant observation also may have their property taken and be placed in a suicide smock

 until staff deemed it safe to transition to their normal clothing. The subacute unit or residential

 unit was adjacent and despite having 22 cells, was described as rarely having more than 13 or 14

 patients. This unit was described as having multiple programs and not being a lock in unit. A

 third unit, 2e, was inspected which was presented as a step-down mental health unit with

 approximately 30 people, but in which mental health staff move on and off to conduct their

 scheduled encounters, as opposed to having them stationed on site with ongoing programs

 throughout the day. Staff reported that there was no unit-based training for correctional staff in

 these areas, but that there was some general mental health training.




                                                     7
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 8 of 24 Pageid#:
                                  23092
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 Review of medical records and other materials

         I reviewed the charts of 17 women, six of whom I also spoke with and eleven others who

 had recent chronic care and/or outside specialty or hospital care. Because this review was

 intended to support which metrics can be implemented in a sustainable manner, I did not perform

 or score an audit of each chart. Instead, I reviewed the records to assess areas of strength and

 deficiency in the realm of chronic and specialty care including documentation about medication

 concerns. I also reviewed the various areas where the reports of patients, via grievance or when

 quoted by staff, to compare their reports to the deficiencies and strengths they reported to me in

 interviews and also those I observed in the charts myself.

         Very little information about medication reconciliation, adherence or whether people

 experience difficulty receiving or taking their medications was evident in the records I reviewed.

 In 5 of the 17 charts, some amount of medication information had been printed out from the

 Sapphire system and attached to the inside of the chart. Sapphire is an electronic system used to

 actually prescribe medications for women at FCCW and involves providers at the facility

 entering in their prescription, and contract pharmacy staff profiling the medication which results

 in the medication being delivered for administration by FCCW staff. I reviewed approximately

 50 chronic care encounters in these 17 patient charts and only three mentioned any issues with

 medications, none of which were that the patient did not receive their medication as prescribed.

         In reviewing the adequacy of the chronic care encounters, it was apparent that one

 chronic care form is utilized for almost all chronic care appointments. This is an example of the

 difficulty that health systems encounter in providing and measuring the adequacy of care in a

 paper format. One of the key steps in electronic medical record (EMR) implementation is to

 create a pathway that results in a template or pre-identified workflow for various types of care,

                                                     8
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 9 of 24 Pageid#:
                                  23093
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 including chronic care encounters. For example, people being seen for asthma should have their

 signs and symptoms of asthma elicited so that all of this information can be utilized to determine

 their level of control. This assessment, the level of control, is crucial because it is what informs

 whether a patient requires more/different intervention, less, or is stable. But at FCCW, this

 process is hampered by forcing the provider to look back for prior vital signs and clinical

 encounters and by using a generic form instead of one tailored to asthma. In addition, some of

 the vital sign measurements, such as peak flow, should be viewable in a vital sign flowchart that

 shows change over time, not simply left inside the chronic care encounter. Similar challenges are

 evident for patients with hypertension, diabetes and seizure disorders. The net effect of this

 paper-based approach is that many of the chronic care encounters lacked one or more of the

 variables we would expect to be gathered in a disease specific encounter. One specific area of

 concern that I noted and am confident can be addressed is the scenario where patients with

 hypertension have elevated blood pressure readings and monitoring is written as the plan but

 does not occur. Generally, most of the chronic care encounters I reviewed contained a thoughtful

 approach to care, but were hampered by a lack of important information about the patient’s prior

 and other health issues. This is a prime example of how patient safety can be imperiled by

 systems level deficiencies despite the presence of thoughtful and caring providers. The overall

 timing of the various chronic care encounters appeared to be close to or at the expectations

 identified by the FCCW policies.

         The interaction between disability status and access to chronic care and medications was

 evident in several of the charts I reviewed, but did not appear to have resulted in a system or

 practice of accommodation for these patients. One patient I spoke with had reported that her

 assessment of a purely medical problem was delayed when she was transferred into 2a for mental


                                                     9
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 10 of 24 Pageid#:
                                   23094
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 health reasons. Review of her records appeared to confirm this, with staff attributing her physical

 illness to a mental health problem for an extended period of time until she was transferred to the

 hospital and ultimately received corrective surgery. Another patient who reported similar barriers

 to health care based on her disability had at least one instance documented in her medical records

 of missing medications because of her disability. I did not find any evidence of an

 accommodation or response plan in her chronic care encounters and she was subsequently

 hospitalized with life threatening complications of her chronic health problems.

         One area that I found concerning in these records reviews was the high number of

 unsigned refusals in many of the patient charts. Theses refusals were for both medical and mental

 health encounters and some patients had multiple refusals in a row for the same care or

 encounter. I rarely found any discussion in chronic care or mental health notes about the impact

 of the missed care or why the refusals were unsigned. It was apparent that at least some of these

 unsigned refusals reflected the lack either reviewing the paper chart or potentially not having the

 chart at all. This is a common occurrence in correctional health systems that use paper charts

 because despite efforts to not double schedule appointments in a given day or session, the

 numerous ways in which patients may be seen in an unscheduled manner for sick call,

 bloodwork, dental care and other services results in the predictable outcome that some patients

 are seen without their charts being present, and other parts of the health services may have that

 chart and incorrectly assume the patient refused. One woman who did refuse an appointment

 wrote on the refusal sheet “They did not have my medical chart and do not know why I’m here.

 It may be an ongoing problem, they can’t treat me without a chart.”

         It was also clear from some of the signed refusals that patients attempted to document

 that they were not refusing care but viewed that they were being denied care. One woman who

                                                     10
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 11 of 24 Pageid#:
                                   23095
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 reported leg pain as the reason for seeking care signed her refusal stating that she had not refused

 but simply hadn’t arrived on time. She had a medication refusal two days earlier that was

 unsigned and where staff had written “Inmate refused to show up even after being called by

 security.” The standard of care when multiple refusals occur is for nursing staff to meet with the

 patient to document the concerns or barriers and also for the chronic care providers to review and

 discuss with the patient as part of their assessment and plan. One patient who was prescribed two

 antipsychotic medications had an unsigned refusal that simply stated “no reason given, inmate in

 seg” without specifying if these, or other medications were being refused. This scenario is

 troubling because placement of people with serious mental illness into solitary confinement or

 segregation is well established to worsen pre-existing physical and mental health concerns and

 also may cause new health problems. In this scenario, a clinical response, which includes

 consideration of the contribution of the segregation setting to clinical worsening, is warranted.

         This nexus of refusals and the use of isolation for patients with serious mental illness is

 concerning because it potentially exposes patients to new harms while making it difficult to

 access care. The records I reviewed of mental health patients suggest that the isolation-based

 approach to the acute unit is matched with a detailed plan of care that may simply ignore the

 potential harms of isolation. For example, one patient with mental health exacerbation who was

 in 2a had an encounter that read “step 11 of step plan-add bar of soap during observed shower

 and return when done”. I have encountered many mental health policies in correctional mental

 health units that parse out basic access to hygiene and dignity as privileges to be earned during a

 mental health crisis. I have found this approach to be ineffective because the emphasis is almost

 solely on depriving a person the physical means to harm themselves via isolation, even while

 forcing them through isolation, humiliation and discomfort. Another patient’s chart clearly


                                                     11
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 12 of 24 Pageid#:
                                   23096
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 documented her clinical worsening in solitary confinement or segregation, “given that her level

 of functioning is declining and she is going to seg and putting herself at risk with head banging, I

 think its worth starting an antipsychotic.” I have not yet fully reviewed the policies and practices

 for mental health emergency response and will do so and report on this area in my next report.

         I reviewed two paper records of infirmary patients and while the approach to clinical care

 appeared appropriate, I have questions about the frequency of written assessments as well as the

 criteria for infirmary admission. I will conduct a more thorough review of infirmary care and

 practices in a subsequent visit and report.




 Other areas of review included the following;

         The team-based approach for chronic care described to me by staff is that patients are

 assigned to one of two teams, red and blue. At the time of scheduled encounters with mid-level

 providers or physicians, a team member will print out recent information from Sapphire, the

 medication profiling and prescribing system. This information should then be reviewed with the

 patient as part of medication reconciliation. There is no documentation of this process in the

 charts I reviewed and did not observe that this information was documented in the chronic care

 encounter forms.

         Staff reported that the sick call system operates via paper-based system which includes an

 initial triage to ensure no life-threatening issue is present and a secondary review to determine

 the next step in response. Sick call providers are present to provide care Monday through Friday,

 and the forms are triaged every day of the week. Per staff, these forms are not placed into the

 patient charts but kept in a separate location for quality assurance review. They also reported that


                                                     12
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 13 of 24 Pageid#:
                                   23097
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 a separate grievance system includes routine grievances as well as emergency grievances, which

 result in being seen within 8 hours.




 FCCW and VADOC have also provided additional information that I requested, including

 mortality reviews and quarterly quality reports. The quarterly reports contain a large amount of

 information about the clinical activities of the health service during the reporting period, with the

 November 2020 report spanning 358 pages. Inside this report, there is detailed description of

 clinical care for COVID-19 as well as staffing and hiring updates. Also include are several

 quality assurance or improvement projects that measure outcomes that directly bear on the

 settlement, including intake assessment, sick call and emergency care. Each of these is explained

 and presented as an individual project. Missing from this document is a presentation of the

 performance in these specific areas over a 1- or 2-year time span, with compliance listed quarter

 by quarter or semi-annually. I am accustomed to quarterly reports that present a series of metrics

 in tabular form, showing each metric in a row, with columns showing compliance or

 measurement over time, with notations for significant changes towards or away from

 compliance. The volume and lack of structure in these reports hampers their utility, especially for

 staff and stakeholders who need to assess what is working well and what needs improvement in

 the health service quarter over quarter.




 Review of COVID-19 response

         Although I did not conduct an exhaustive assessment of the COVID-19 responses in the

 facility, I did review several key elements of the FCCW plan. For vaccinations, I was told by


                                                     13
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 14 of 24 Pageid#:
                                   23098
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 staff that 100% of detained women and staff had been offered vaccination at the time of my visit,

 with over 50% of both staff and detained women accepting. I also learned that patients who were

 high risk and who had refused vaccination were being counseled by Dr. Targonski and other

 clinical staff.

         When I inspected the housing area used for new admission quarantine (1A), I was told

 that people are in this housing area for 14 days and are tested for COVID-19 before moving to

 other housing units. I was also told that any high-risk patient would be in a single cell during

 their intake quarantine period. I was told that there is no pre-release quarantine or automatic pre-

 release testing in place and that approximately 100 women were nearing their release dates.

         When I inspected the cell unit that was used for medical isolation, staff reported that the

 cell doors were left unlocked on the unit while women were held there for COVID-19 reasons

 because the cells lacked alarm or duress alert buttons. They also reported that a nurse was

 present on the unit 24/7, conducting vital sign checks every four hours. They also reported that

 security staff would allow four women out of their cells at one time, keeping them socially

 distanced through verbal commands and that this approach had worked well. I spoke with one

 woman who reported this practice occurred as described that it did not.

         The physical therapy team reported that they were very involved in the recovery process

 for COVID-19 patients. They described a program of recovery offered to every person diagnosed

 with COVID-19 that included incentive spirometry and walking and more intensive therapy for

 people with persisting symptoms.




                                                     14
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 15 of 24 Pageid#:
                                   23099
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 Recommendations and compliance monitoring

         My initial visit and document review has revealed clear strengths and areas for

 improvement in the health service at FCCW. The team-based approach implemented by the

 Medical Director and the intermittent quality assurance projects implemented by the health

 service display the skills and motivation required to create a sustainable environment of

 evidence-based care. Barriers to this approach being implemented start with the lack of an EMR,

 and are clear in the many silos that have developed in its absence. In addition, the interaction

 between physical and behavioral health disability and access to care appears challenged by

 existing policies and practices.

         Because the process of implementing the EMR is still evolving, this objective is

 presented in Table 1 as a function of several already-established areas of performance. In each

 report, I will ask for and report an update on the progress of the EMR implementation in

 VADOC. While the specific timing of EMR implementation steps is somewhat unclear, the

 absolute requirement for the EMR to be in place for FCCW to be substantially compliant with

 the terms of this settlement is apparent. The manner in which the facility quality committee has

 jumped from one topic to another over the past several years reflects the incredible amount of

 work that goes into measuring any single process indicator or health outcome across multiple

 paper and electronic systems. The lack of connectedness between what patients experience with

 the medication carts in the housing areas, what is documented in Sapphire, and what is

 documented and discussed in chronic care encounters is another glaring example. Dental staff

 reported that they sometimes create a temporary chart for patients they see because the actual

 medical records chart is unavailable. This process results in them asking the patient about their

 medical history but without the benefit of information that is already documented from medical

                                                     15
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 16 of 24 Pageid#:
                                   23100
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 staff. The information about dental encounters is stored on several laptops in a series of

 spreadsheets. Radiology services, which involve a contract with UVA, are set up so that

 clinicians in FCCW cannot view an image unless they have separate access to the UVA EMR.

 Each of the care teams has one person with this access, but absent utilizing this system, clinical

 staff would rely on the written radiology reports in provision of care.

         The efforts of the facility staff to build connections between these various parts of the

 health system are clear and admirable, but they are neither sustainable nor amenable to

 measurement. For example, the facility has recently implemented a medication reconciliation

 workflow to promote this basic clinical step (checking in with patients about their medications)

 that involves someone from each of the two care teams printing out records from Sapphire to

 discuss with the patient. In reviewing paper charts, neither these records nor documentation of

 these discussions is apparent, and many of the patients I spoke with reported that this process

 does not occur reliably. VADOC has responded to the necessity of having and EMR by arguing

 that the EMR was not a prominent feature of prior discussions and that there is no legal

 precedent for this requirement. I am not equipped to opine on legal matters, but the lack of focus

 on the EMR is at the heart of ongoing problems and deficiencies. For example, Dr. Scharrf noted

 in his final report that chronic care represents the most significant, ongoing area of deficiency.

 As I have related above, the lack of EMR creates significant barriers to both the provision and

 measurement of chronic care at FCCW, especially in light of the separate systems of records for

 medication ordering and delivery of clinical care.

     There are several general observations from my inspection and review that I believe are

 relevant to the overall health of women detained in FCCW and the quality of care they receive.




                                                     16
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 17 of 24 Pageid#:
                                   23101
 First monitoring report of Dr. Homer Venters in Scott v. Clark


     •   The FCCW health and security leadership form a dedicated and well-integrated team.

         This represents a significant source of strength in the health service and for their patients.

         The leaders of the security and health departments displayed very good working

         knowledge not only of their own areas of responsibility but of the policies and lines of

         communication regarding workflows and tasks of those in the other services areas. This

         cohesion will be extremely vital in implementing the EMR.

     •   The COVID-19 response appears quite strong at FCCW and appears to meet or exceed

         most of the recommendations of the CDC. The effort to provide medical isolation but still

         ensure access to care and refrain from locking cell doors represents an important

         intervention to balance infection control and clinical surveillance while minimizing risk

         of isolation. The facility vaccination efforts at the time of my visit were on par or even

         ahead of many other facilities where I have assessed COVID-19 responses recently. One

         COVID-19 change I would suggest is the cohorting of people pre-release who are in their

         final 14 days and also offering all of them COVID-19 testing. This is now a basic

         standard of care/management in prison settings.

     •   The physical therapy team at FCCW is among the strongest I have encountered in a

         correctional setting. Their involvement in rehabilitation of patients with ongoing COVID-

         19 symptoms, as well as their familiarity and plans of care for patients with PT needs was

         impressive. Because of the higher rates of almost every chronic health problem among

         incarcerated women than men, and the increase in incarcerated people over the age of 50,

         the presence of this service is crucial to promoting health during and after incarceration.

     •   I am very concerned that the current mental health unit (2a) that is referred to as a

         hospital or inpatient level of care operates on the practice of isolating patients in their


                                                     17
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 18 of 24 Pageid#:
                                   23102
 First monitoring report of Dr. Homer Venters in Scott v. Clark


         cells 23 (or more) hours per day. The practice of isolation is associated with increased

         physical and mental health problems and even when a mental health term or label is

         applied to isolation, it often represents an inappropriate response to mental health crises.2

         My experience is that isolation increases morbidity and mortality by improving new

         health risks as well as interfering with access to physical and behavioral health care. Part

         of my monitoring going forward will include the time in/out of cell and in treatment for

         women in mental health crisis.

     •   There is a clear need for a disability aide or some sort of special accommodation

         assistance in unit 8a. The name and role of this unit is vague, but it houses people with

         various short- and long-term disabilities. These disabilities are not currently

         accommodated in a way that allows people access to prescribed medication and other

         care they need. Whatever term is applied to 8a, there is an obvious concentration of

         people with disabilities there who require accommodation and support. Part of my

         monitoring going forward will be to assess these access to care concerns for people with

         disability, including the continuity of accommodations provided to them.

     •   I recommend that individual sick call forms be placed into the medical records of the

         patients who submit them. While I appreciate the benefit of holding those records in a

         central location for periodic quality assurance review, photocopies can be made for this

         purpose. My concern (and observation from review of actual charts) is that the written

         health problems reported in these records are not always documented or addressed by

         health staff and by removing them, it removes the one actual denominator (what the

         patient reported and when they reported it) and leave behind only the numerator (what the


 2
  https://www.justice.gov/opa/pr/justice-department-alleges-conditions-massachusetts-department-corrections-
 violate

                                                      18
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 19 of 24 Pageid#:
                                   23103
 First monitoring report of Dr. Homer Venters in Scott v. Clark


         health service documented or delivered). This issue is especially true when a person

         reports more than one health issue in their sick call form but may be seen or assessed for

         just one of these issues.

     •   Multiple women reported that acute intoxication with illicit substances has sharply

         increased in the past year. They also reported that this increase has been associated with

         increased bullying, extortion and behavioral issues that both staff and detained women

         are faced with. While this is an area not specifically envisioned in the settlement

         agreement, I will report out issues or findings that I encounter which may have an impact

         on health.

     •   Access to methadone and suboxone appear quite limited at FCCW and access to these

         evidence-based medications has been provided in a safe manner for decades in U.S.

         correctional settings and is crucial to offering treatment to women who meet clinical

         criteria, decreasing overdose deaths after released and decreasing the demand for illicitly

         used substances inside the facility. The facility responded to this concern by stating that

         the Medical Director has prescribed MAT “for at least one prisoner” during his tenure.

         The facility also questioned the scope of MAT in prison settings as compared to jails.

         Many of the nation’s longest standing and most successful MAT programs treat people in

         prisons, including those in New Mexico (started in 2005), Rhode Island (stared in 2016),

         Pennsylvania and New York (started in 2019) and numerous others.3 Opiate use disorder

         is common health problem among people in prison, is directly linked to overdose death



 3
  https://www.pewtrusts.org/en/research-and-analysis/blogs/stateline/2020/02/26/this-state-has-figured-out-
 how-to-treat-drug-addicted-inmates and
 https://www.nmlegis.gov/handouts/LHHS%20110117%20Item%2013%20Dr%20Bruce%20Trigg_MAT%20in%20Cor
 rections.pdf and https://www.media.pa.gov/Pages/corrections_details.aspx?newsid=406 and
 https://atforum.com/2019/08/methadone-allowed-upstate-ny-prison-inmates-come-from-rikers-otp-first/

                                                     19
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 20 of 24 Pageid#:
                                   23104
 First monitoring report of Dr. Homer Venters in Scott v. Clark


         inside prison as well as after release and there is simply no medical or public health

         rationale for denying people life-saving treatment for a health problem they have and for

         which we have safe, effective medications.

     I have identified a list of compliance measurements that I will begin auditing as of July 1,

 2021 (Table 1). While I am eager to start this measurement as soon as possible, it is important to

 share the audit tools with the facility to ensure they can provide the data I request, and with both

 parties generally for transparency and feedback. I am very focused on the logistics of how the

 various data elements will be provided and how a response/rebuttal process can be created that is

 timely and transparent. This approach is extremely difficult in a paper-based world, such as the

 FCCW. By comparison, when I led the health service in the NYC jails, I led a team of

 approximately 20 nurses and quality experts to conduct the chart reviews and measure our 30

 performance indicators and 30 performance measurements before we implemented the electronic

 medical record. That was a larger system, to be sure, but most of the 22 areas of compliance in

 this settlement require opening paper charts and looking for individual notes. With an EMR,

 many of these areas of compliance can be measured automatically as long as the implementation

 includes design of aggregate reports that extract data from structured variables built into chronic

 care, sick call, specialty, dental, mental health and other care encounters.




                                                     20
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 21 of 24 Pageid#:
                                   23105
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 Table 1. Compliance metrics for measurement starting 7/1/21
         Measurement Area                                             Elements
  Intake screening*                         •   timeliness of receiving screen
                                            •   content of receiving screen
  Comprehensive health                      •   timeliness of assessment
  assessments*                              •   content of assessment
  The Sick Call Process/Access to           •   Daily screening for urgency
  Health Services*                          •   Time interval to midlevel or provider referral
                                            •   Appropriate recognition of urgency in requests
                                            •   Appropriate management of requests for missed or
                                                lapsed medication
  Chronic Care*                             •   Appropriateness of care for common conditions (asthma,
                                                hepatitis C, heart disease & hypertension, cancer care,
                                                seizure disorder, diabetes, mental illness, substance use
                                                disorder) including disease-specific assessments of level
                                                of control.
                                            •   Specialty care and hospital recommendations are
                                                documented and addressed in clinical encounters.
  Continuity in Supply and                  •   “Bridge orders” at intake
  Distribution of Medications*              •   Time interval between prescription and delivery of
                                                medications
                                            •   Policy and procedure governing location and time of
                                                medication administration lines
                                            •   Labelling of medications
                                            •   Pill crushing policy, procedure, and practice
                                            •   Documentation of medication access, interruptions,
                                                reconciliation in clinical encounters
  Physical Therapy                          •   Availability of physical therapy as ordered
                                            •   Treatment capacity, timeliness for physical therapy
  Appropriate Access to Information         •   Policy and/or procedure regarding communicating access
  Regarding Medical Care*                       to health care services at reception
                                            •   Policy and/or procedure regarding communicating results
                                                of laboratory and other diagnostic testing and findings
                                                and recommendations of consultants
                                            •   Timeliness and content of communicating diagnostic and
                                                consultation results, plan of care
  Appropriate Accommodations for            •   Access to care and medications
  People with Special Needs*                •   Continuity of accommodations and assistance
                                            •   Time out of cell for behavioral health treatment
  Conduct of and Follow-up                  •   timeliness of review
  Regarding Mortality Reviews*              •   content of the review
                                            •   utilization of the review in the QI process


 *Represent areas of measurement that require EMR or where lack of the EMR currently creates barriers
 to delivery or measurement of care.



                                                     21
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 22 of 24 Pageid#:
                                   23106
 First monitoring report of Dr. Homer Venters in Scott v. Clark


     The information I have reported above is not presented as a measurement of compliance. I

 reiterate this point because the feedback I received on my initial draft included a large amount of

 case rebuttal content, which is appropriate for responding to compliance measurements. I do not

 view every report from a patient or blank entry in a medical record as representing a systemic

 problem. But in the areas I have reported on above, there is consistency is what patients have

 reported to me, what I have observed so far in medical records and what the staff have shared

 with me. Accordingly, I do not view the information I have reported above as a compliance

 measurement but instead as an initial effort to understand what is currently working in the health

 services and which of the 22 performance areas I will prioritize in my first monitoring effort.

 One question raised in the rebuttal process was how I interpret Dr. Scharff’s most recent report

 on which areas are compliant. This interpretation is again a reminder of how gaps in monitoring

 prolong compliance assessments unnecessarily. For example, his final compliance report from

 October 2020 outlines that some areas he assessed as being in compliance were last assessed by

 him a full year before his report. In general, I view more recent assessments to be a better

 indicator than more distant ones, but I plan to discuss this more thoroughly with both parties in

 the coming weeks. Another question I received regard the portion of the settlement agreement

 labelled as “Guidelines for FCCW”. The points raised in this section of the settlement agreement

 are fairly specific, and I will review them and share with both parties a plan to address, which I

 have not found in the work already completed.

     Both parties provided helpful feedback to my draft report, much of which has been

 incorporated here. One shared request was to begin with as large a set of measurements as

 possible, which I have done and built into the list above. I have stressed to both parties that the

 approach I propose will require multiple site inspections as well as the ability to review


                                                     22
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 23 of 24 Pageid#:
                                   23107
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 considerable amounts of information remotely. I plan to conduct four facility inspections in my

 first year as compliance monitor (consistent with the settlement agreement), at least one of which

 will be unannounced. I believe that four inspections may be required in the second year as well,

 given the lack of EMR and the need to ensure that each area of compliance is measured twice per

 year once the audit tools are established. I have spoken with both parties about the path forward

 to implement this monitoring. Over the next six weeks, I will share audit tools for these initial

 metrics with the facility, elicit their feedback and ensure that data is set to be shared remotely as

 well as on site.

     In addition, I have already discussed some individual elements of these metrics with the

 facility staff and believe that aside from representing elements of care that are clinically

 important, and any minor workflow changes can be implemented relatively quickly. For

 example, adding a question to the chronic care form that asks whether the patient has

 encountered any problems getting or taking medications would allow for documentation of this

 question along with any plan that flows from positive responses. FCCW has conducted a

 medication audit since my inspection, and that data and work is very useful, but the size and

 scope of that audit would be difficult to repeat on a quarterly or semi-annual basis alongside 20

 other ongoing measurements. Adding data elements to the actual care encounters allows for

 active measurement without a special project, which is the essential difference between quality

 assurance and quality improvement (monitoring versus project-based review/analysis). For some

 measurements that require clinical assessment, such as chronic care adequacy, I am confident

 that the appropriateness review of chronic care encounters can be conducted by Dr. Targonski

 and myself as he already performs similar review functions on a regular basis. Part of the chronic




                                                     23
Case 3:12-cv-00036-NKM-JCH Document 831-1 Filed 05/28/21 Page 24 of 24 Pageid#:
                                   23108
 First monitoring report of Dr. Homer Venters in Scott v. Clark


 care audits I utilize will include the basic elements of assessment and care for common chronic

 health problems, which I will seek his feedback on.

     My initial impression is that FCCW has the required leadership and practices to come into

 compliance with the settlement agreement. Barriers include a history of intermittent monitoring,

 some of the aforementioned clinical and custodial practices, as well as the multiple silos in

 medical information and medical care. Overall, I am confident that compliance is achievable and

 am pleased to begin this engagement with all parties.



 Executed this 15th day of May, 2021 in Port Washington, NY


 Signed,




 Homer Venters MD, MS




                                                     24
